Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 18 June 2020, has been entered and the Remarks therein, filed 19 October 2020, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 19 October 2020 (see MPEP 2144.03(D)).

Status of Claims
	Claims 12, 15, 17-19 and 23-32 are pending.
	Claims 12, 15, 17-19 and 23-32 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. PCT/US2015/062734, 11/25/2015, which claims benefit of 62/084,219, 11/25/2014, and 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Drawings
The drawings were received on 24 May 2017.  These drawings are accepted.

The objection to the drawings received 24 May 2017, cited in the Non-Final Office Action mailed 18 June 2020, was directed to the submission of color drawings.
Applicant had submitted a petition to accept color drawings pursuant to 35 CFR §1.84(a)(2) on 24 May 2017. That petition was DENIED on 19 March 2019, because the required paragraph indicating the presence of at least one color drawing was not present in the specification.
However, Applicant submitted such an amendment to the specification in the reply filed 19 April 2019, and simultaneously re-submitted a petition to accept color drawings.
A decision to grant acceptance of Applicant’s petition was mailed on 03 March 2021.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 12, 15, 17-19 and 23-32 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 18 June 2020, is withdrawn in view of Applicants’ amendment received 19 October 2020, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 12, 15, 17-19 and 23-32 are rejected under 35 U.S.C. §103 as being unpatentable over Honda et al. (International Patent Application Publication No. WO 2013/080561 A1; Publication Date: 6 June 2013) in view of Alonso et al. ((2012) Clin. Infec. Dis. 54(8): 1053-1063), Allen-Vercoe et al. (International Patent Application Publication No. WO 2013/037068 A1) as evidenced by NCBI Blast (Ruminococcus obeium. Retrieved 08 June 2020), and in view of Jenq et al. ((2012) J. Exp. Med. 209(5): 903-911).
[All references cited in the Non-Final Office Action mailed 18 June 2020.]

Honda et al. addresses some of the limitations of claim 12, 15, 17, 18 and 19, and the limitations of claims 23, 25, 26, 27, 28, 29, 30 and 32.
Regarding claim 12, Honda et al. shows a composition of human-derived bacteria that induces proliferation, and/or accumulation of regulatory T (Treg) cells, and which comprises, as an active component (a) one or more human-derived bacteria that belong(s) to the Clostridial class; (b) culture supernatant of one or more of the bacteria; and/or (c) a physiologically active substance derived therefrom, or a combination 
More specific examples of target diseases for which the composition is useful for treatment (reducing adverse effects or prevention) include graft vs host disease following bone marrow transplantation (pg. 29, para. [0068] [A method of reducing the risk of developing graft versus host disease (GVHD) and/or treating GVHD in a subject undergoing bone marrow transplant (BMT)]). 
Any number or combination of the strains of bacteria that proves to be effective can be administered (pg. 27, para. [0060] [administering to the subject a therapeutically effective amount of a therapeutic composition comprising one or more bacteria]). 
Such bacterial compositions useful to treat said diseases include at least one organism and/or at least one substance selected from said organism selected from a group, which includes specific Clostridium species, specific Blautia species, Ruminococcus species, and specific Eubacterium species (pg. 4, para. 10 [bacteria selected from the group including specific species of the genera Clostridium, Blautia, Ruminococcus, Eubacterium and combinations thereof]).
Regarding claim 15, individuals undergoing courses of antibiotics against Gram+ bacteria, who are at high risk of experiencing a loss of the bacteria belonging to the Clostridia class, and thus experience immune tolerance deficits, can be preventively repopulated through use of the bacterial composition. Antibiotics against Gram-positive 
Symptoms of colitis were significantly suppressed in the mice having a large number of Clostridium (Clostridium-abundant mice) in comparison with control mice (C57BL/6 mice grown in a conventional environment and not inoculated wit fecal suspension) (pg. 60, para. [0150] [stimulates the growth of one or more bacterial taxa which are under-represented, relative to the microbiota of a control]).
Regarding claims 17, 18, 19 and 23, individuals undergoing courses of antibiotics against Gram+ bacteria, who are at high risk of experiencing a loss of the bacteria belonging to the Clostridia class, and thus experience immune tolerance deficits, can be preventively repopulated through use of the bacterial composition (pg. 41, cont. para. [0104] [subject treated with antibiotics]).
The bacterial composition can be administered before, simultaneously or after antibiotic treatment (pg. 41, cont. para. [0104] [composition is administered following cessation of treatment of the subject with antibiotics, composition is administered to the subject before [disease onset], one or more purified populations of bacteria of the order Clostridiales]).
Individuals undergoing courses of antibiotics, e.g., to treat C. difficile infection (e.g., see Regarding claim 15 above), are at high risk of experiencing loss of the bacteria belonging to the Clostridia class and thus experience immune tolerance deficits, and, therefore, can be repopulated through the use of the described bacterial composition (pg. 41, cont. para. [0104]). 

Regarding claims 26, 27, 28 and 30, to determine whether a set of strains could induce Treg cells, a mixture of these strains was inoculated into adult GF (germ-free) mice. Each bacterial strain was cultured in liquid media and grown to confluence, and then these starter cultures were mixed and inoculated into adult GF mice, using an aliquot containing ~1x106- 1x107. When orally administered to adult IQI, BALB, and B6 mice, the mixture was able to induce Tregs in these mouse models (pg. 70, para. [0170] and pg. 79, Table 4) [dose of bacteria]).
Regarding claim 29, administration of the bacterial composition may be in combination with at least one prebiotic substance that preferentially favors the growth of the species in the bacterial composition. The one or more prebiotic substances is selected from a group including raffinose (pg. 14, para. [0029] [raffinose]). 
Regarding claim 32, antibiotics against Gram-positive bacteria include metronidazole (pg. 41, cont. para. [0104] [metronidazole]). 

Honda et al. does not show: 1) Ruminococcus obeum or lactaris or faecis; Eubacterium desmolans;  Dorea longicatena; Blautia producta; or Clostridium sordelli [Claim 12]; 2) stimulating the growth or activity of one or more bacterial taxa either before or following transplant [Claim 15]; 3) composition is administered from about 1 day to about 2 weeks following cessation of antibiotic treatment [Claim 17]; 4) composition is administered from about 7-10 days before allo-BMT or all-HCST [Claim 18]; 5) composition is administered from about 1 day to about 1 week before allo-BMT or all-HCST [Claim 19]; 6) bacteria comprise a 16S rRNA with the nucleotide sequence of one of SEQ ID NOs: 1, 3, 4, 5, 7, 8, 9, 12 and 15 or a nucleotide sequence with about 98% to 100% identity of said sequence [Claim 24]; and 7) administering comprises colonic or rectal administration and the therapeutic composition is formulated for colonic or rectal administration [Claim 31].

	Alonso et al. provides motivation for treating Clostridium difficile infection (CDI), as shown by Honda et al., in order to reduce the risk of GVHD, by way of addressing the limitations of claim 12.
	Regarding claim 12, Alonso et al. teaches that Clostridium difficile is the leading cause of infectious diarrhea among hospitalized patients and is a major concern for patients undergoing hematopoietic stem cell transplantation (HSCT). A study was performed to analyze the risk factors for CDI among patients who received HSCTs. Data show that there was a strong relationship between early CDI and subsequent development of gastrointestinal tract graft-versus-host-disease (GVHD) with in the year following allogeneic HSCT. An important interplay between CDI and GVHD involving the gastrointestinal tract was observed (pg. 1053, Abstract [nexus to Honda et al.] [CDI, GVHD, bone marrow transplantation]). One of the demographic characteristics of some of the study participants (i.e., the HSCT recipients) indicated that the source of the stem cells was, in some cases, bone marrow (pg. 1057, Table 1 [nexus to Honda et al.] [bone marrow transplant ≈ HSCT]).  
	 
Ruminococcus obeum, and Blautia producta, which inherently harbor 16S rRNA sequences, in a composition to treat CDI, as shown by Honda et al., thereby reducing the risk of GVHD, as also shown by Honda et al. in view of Alonso et al., by way of addressing the limitations of claims 12 and 24.
	Allen-Vercoe et al. evidenced by NCBI Blast addresses the limitations of claim 31.
	Allen-Vercoe et al. shows a synthetic stool preparation and methods for use thereof for treating disorders associated with dysbiosis of the gastrointestinal tract, such as Clostridium difficile infection, including recurring Clostridium difficile infection (pg. 1, para. 2 [nexus to Honda et al. and Alonso et al.] [CDI]).
	Regarding claims 12 and 24, synthetic stool preparations comprise a mixture of bacterial strains which includes at least one strain which is antagonistic towards Clostridium difficile. The mixture comprises at least one bacterial strain selected from a group, including Blautia producta and Ruminococcus obeum (pg. 4, para. 1 thru 2 [at least one or more bacteria selected from a group including Blautia producta, Ruminococcus obeum]). The group also includes several specific Eubacterium species, several other Ruminococcus species, several other Blautia species, Dorea sp., and several specific Clostridium species (pg. 4, para. 2 [nexus to Honda et al.] [genera including Eubacterium, Ruminococcus, Blautia, Clostridium]).
	Regarding claim 31, the synthetic stool preparation is adapted for administration via rectal enema by the colonoscopic route (pg. 6, para. 4). 

Ruminococcus obeum.
	A(n) NCBI Blast search shows that SEQ ID NO. 1 encodes a partial sequence of the 16S ribosomal RNA gene of Ruminococcus obeum (pg. 1), by way of addressing the limitations of claim 24.

Jenq et al. provides motivation for administering the composition comprising one or more bacteria from the order Clostridiales in order to reduce the risk of developing graft versus host disease (GVHD) and/or to treat GVHD in a subject undergoing bone marrow transplant (BMT), as shown by Honda et al., in a time-dependent manner, by way of further addressing the limitations of claims 15, 17, 18 and 19.
Jenq et al. shows that major shifts in the composition of the intestinal microbiota are associated with intestinal inflammation secondary to graft-versus-host disease (GVHD) which can occur in murine and human recipients of allogeneic bone marrow transplantation (BMT). In mouse models of GVHD, loss of Clostridiales was observed. Increased microbial chaos early after allogeneic BMT (allo-BMT) is a potential risk factor for subsequent GVHD. Flora manipulation could reduce intestinal inflammation and improve outcomes for allo-BMT recipients (pg. 903, Abstract [nexus to Honda et al.] [GVHD, Clostridiales bacteria]).
Regarding claims 15, 17, 18 and 19, mice with GVHD showed a dramatic loss of bacterial diversity during the first 2 wk after BMT (pg. 904, column 2, para. 2). There were large shifts found within the phylum Firmicutes, with dramatic decreases in Clostridiales and other Firmicutes in the ileum (pg. 904, column 2, para. 3). A study was 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of reducing the risk of developing, and/or treating GVHD in a subject undergoing BMT or HCST, comprising administering a therapeutically effective amount of one or more bacteria of the order Clostridiales, including Ruminococcus sp. and Blautia sp., as shown by Honda et al., by incorporating Ruminococcus obeum or Blautia producta [Claim 12], and/or bacteria with SEQ ID NO. 1, 3, 4, 5, 7, 8, 9, 12 and/or 15 [Claim 24], as shown by Allen-Vercoe et al.as evidenced by NCBI Blast, with a reasonable expectation of success, because Honda et al. and Allen-Vercoe et al. teach that, minimally, Ruminococcus sp. and Blautia sp. can be administered to treat CDI, and Alonso et al. teaches that CDI is strongly associated with the risk of developing GVHD. Therefore, it would be obvious to one of ordinary skill in the art to incorporate specific Ruminococcus obeum and/or Blautia producta, to treat CDI, thereby reducing the risk of GVHD (MPEP 2143 (I)(A,G)).
It would have been further obvious to have incorporated bacteria comprising a 16S rRNA with the nucleotide sequence of one of SEQ ID NOs: 1, 3, 4, 5, 7, 8, 9, 12 and 15 or a nucleotide sequence with about 98% to 100% identity of said sequence [Claim 24], with a reasonable expectation of success, because SEQ ID NO. 1 is a 100% partial nucleotide sequence match for the 16S ribosomal RNA of R. obeum (NCBI Blast search of SEQ ID NO. 1)).
One of ordinary skill in the art would have been motivated to have made that modification, because Alonso et al. teaches that along with the strong relationship between early CDI and subsequent development of gastrointestinal (GI) tract GVHD, GI tract GVHD was also strongly associated with an increased risk for recurrent CDI (pg. 1053, Abstract, Conclusions). That is, one would be motivated to treat CDI, e.g., by the method shown by Honda et al. in view of Allen-Vercoe et al., in order to reduce the risk of GVHD and break the cycle of CDI leading to GVHD and GVHD leading to CDI.
It would have been obvious, for subjects undergoing BMT, to have been administered a Clostridiales bacterial composition according to a specific time regimen, as shown by Honda et al. in view of Allen-Vercoe et al., specifically prophylactically, e.g.: (1) before or following transplant [Claim 15]; (2) about 1 day to about 2 weeks following cessation of antibiotic treatment [Claim 17]; (3) about 7-10 days before allo-BMT or all-HCST [Claim 18]; and/or (4) about 1 day to about 1 week before allo-BMT or all-HCST [Claim 19], with a reasonable expectation of success, because Jenq et al. shows that mice with GVHD showed a dramatic loss of bacterial diversity during the first 
In addition, Jenq et al. shows the use of standard antibiotic treatment to begin at day “-7” (i.e., 7 days before BMT) to 21 days after BMT. According to standard antibiotic guidelines, prophylaxis with intravenous vancomycin was started at day -2 (pg. 909, column 1, para. 4). Therefore, it would be obvious to one of ordinary skill in the art to substitute the synthetic antibiotics, shown by Jenq et al., with the Clostridial bacterial composition, shown by Honda et al., with the reasonable expectation of success, that bacteria causing GVHD symptoms would be eradicated and/or inhibited (MPEP 2143 (I)(A,B(3),G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Jenq et al. states that on day 14 after allo-BMT histological evidence of GVHD was apparent in the intestine as villous shortening, increased lymphatic cell infiltration, and epithelial apoptosis (pg. 904, column 1, para. 2). That is, one would be motivated to begin a prophylactic treatment or risk reduction regimen using the Clostridiales bacterial composition before actual signs of GVHD become manifest.
It would have been further obvious to have administered the bacterial composition via colonic or rectal administration, whereby the therapeutic composition is formulated for colonic or rectal administration [Claim 31], as shown by Allen-Vercoe et Clostridium causing the infection. For example, oral administration might result in the loss of some bacteria before it reaches the GI tract.
One of ordinary skill in the art would have been motivated to have made that modification, because Allen-Vercoe et al. teaches that some advantages of the synthetic stool preparation is that the exact composition of bacteria administered to a patient is known and can be controlled, and the composition and quantity of bacterial species can be reproduced should further treatment be necessary (pg. 15, para. 1).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 6-11, filed 19 October 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.
It is noted that Applicant filed two Exhibits (A & B) to supplement arguments.

Applicant remarks (pg. 7) that Applicant respectfully submits that contrary to the Examiner's assertion, none of the cited references provide any basis for a skilled artisan 
However, in response to Applicant, although Honda et al. does not show the specific species of Ruminococcus obeum, R. lactaris, R. faecis; Eubacterium desmolans; Blautia producta or Clostridium sordelli, Honda et al. does teach that several different bacterial genera are useful in compositions for reducing the risk of graft vs host disease (GVHD), including Clostridium species, in general, and some specific species of Blautia, Ruminococcus, and Eubacterium species (pg. 4, para. [0010]; see 103 rejection above). Therefore, it would have been obvious to one of ordinary skill in the art to try to use any species within these genera to reduce the risk of developing GVHD and/or treating GVHD, with a reasonable expectation of success, with the understanding that species within a given genus share similar biochemical and/or biophysical properties.
In addition, it appears as though Applicant is using a consortium of Clostridiales bacteria, which includes Blautia species, to conduct the experiments highlighted in Applicant’s working examples (originally-filed specification, pg. 26, para. [00104]). On the other hand, experiments are conducted with an unspecified “Blautia isolate” (pg. 27, para. [00105]). It is noted that Applicant’s working examples only show the use of Blautia sp. (i.e., no other bacterial genus cited in claim 12) in a variety of experiments (see originally-filed specif., e.g., pg. 31, para. [00117]; and pg. 36, para. [00125]). Blautia producta. 
Applicant remarks (pg. 7) that Alonso and Jenq are completely silent as to any of the bacterial species recited in claim 12. And, as explained further below, Allen-Vercoe does not suggest or provide any reason for a skilled artisan to modify the teachings of Honda to arrive at the current claims.
However, in response to Applicant, Jenq et al. (inventor’s own work) does teach that upon development of GVHD, mice treated with ampicillin before BMT (bone marrow transplantation) showed loss of Blautia (pg. 906, column 2, para. 1). In another experiment, the treatment of B6 mice with ampicillin, followed by a recovery period, results in expansion of some commensal bacteria such as Blautia (order Clostridiales) (pg. 906, column 2, para. 1). That is, the authors recognize that Blautia is a commensal intestinal bacterial species and development of GVHD resulted in a loss of Blautia sp. Honda et al. teaches that it is desirable to identify commensal microorganisms that naturally colonize humans and have immune-modulating properties (pg. 2, para. [0004]).
Applicant remarks (pp. 7-8) that even if there was a reason to combine Honda with one or more of the other cited references (i.e., Allen-Vercoe (as evidenced by the NCBI Blast), Alonso, and Jenq), which there is not, a skilled artisan would still not have been able to arrive at the current claims with any reasonable expectation of success. Allen-Vercoe at most provides a long list of bacterial species from many different genera which can in theory be used to treat a disorder associated with a dysbiosis of the gastrointestinal tract. See, e.g., Allen-Vercoe, claim 16. While the list does include Ruminococcus obeum and Blautia producta (by name only), a skilled artisan reading Ruminococcus obeum or Blautia producta to arrive at the current claims. Applicant respectfully submits that a skilled artisan reading Allen-Vercoe would understand that the strains at issue are not Ruminococcus obeum and Blautia producta. Allen-Vercoe provides a table (1) which includes bacterial strains isolated from donor stool and suitable for stool preparations. Strain 27FM, considered related to Ruminococcus productus (i.e., Blautia producta), is shown in table 2 as having 96.4% sequence identity to the 16S rDNA sequence of Blautia producta. When the present application was filed, it was readily understood that for bacterial isolates to be considered to be the same species, there must be at least 97% 16S rDNA sequence identity among the bacterial isolates (see Exhibits A & B). Applicant respectfully submits that a skilled artisan reading Allen-Vercoe would understand that the strains at issue are not Ruminococcus obeum and Blautia producta. Applicant also points out Ruminococcus obeum strains at 96.69% and 94.89% identical to their respective 16S rDNA sequences.
However, in response to Applicant, first of all, Honda et al., as noted above, provides the motivation to select specific genera and/or species of bacteria in order to treat or reduce the risk of GVHD, these bacteria including Clostridium sp., Ruminococcus sp. ID8, and Blautia coccoides, among others. Secondly, the discrepancy between 96.4% and 97% (or even 96.69% or 94.89% and 97%) could be the result of an error in sequence determination. Clarridge ((2004) Clin. Microbiol. Rev. 17(4): 840-862 (provided here)) teaches that although the technology (for sequencing 16S rRNA) is such that the sequence reading is getting ever more accurate, it is estimated that there may be an operator mistake in editing in 1 in 5,000 or 1 in 
Further, in response to Applicant, it is noted that Allen-Vercoe et al. shows, in Table 9, an embodiment of the synthetic stool preparation of the invention, which includes: 1) two (2) specific strains of Blautia, and a general recitation of Blautia sp. (pg. 29, Table 9); 2) nineteen (19) specific strains of Clostridium; 3) two (2) specific strains of Dorea, including claimed strain D. longicatena; 4) nine (9) specific species of Eubacterium, and a general recitation of Eubacterium sp.; and thirteen (13) specific strains of Ruminococcus, including claimed strains R. obeum and R. lactaris (pg. 29, Table 9 thru pg.31, cont. Table 9). This table, listing specific genera of bacteria, as also Clostridium difficile infection (CDI), the latter of which is historically related to the occurrence of GVHD (see next). It is also noted that with regard to sequence information, Applicant has not provided SEQ ID information for all of the strains cited in claim 12, most notably absent being sequence information for Blautia producta, which Applicant has been employing in all of the instantly described experiments and working examples.
Applicant remarks (pg. 9) that even assuming that Allen-Vercoe properly identifies the different strains isolated from donor stool, a skilled artisan reading Allen-Vercoe would still not have had any reason to specifically choose Ruminococcus obeum and/or Blautia producta as alleged by the Examiner. For instance, Tables 2 and 2a of Allen-Vercoe provide that the strains that are allegedly related to Ruminococcus obeum or Blautia producta are present in the exemplified synthetic stool preparation in much lower amounts (single "+") compared to other more prevalent strains. Regarding the other bacterial species recited in claim 12, the above arguments equally apply to Eubacterium desmolans, Dorea longicatena, and Ruminococcus lactaris. Regarding Ruminococcus faecis and Clostridium sordelli, Allen-Vercoe (as well as the other references of record) does not teach or suggest the use of these species.
However, in response to Applicant, this argument has been rendered not persuasive in the above paragraph. Again, Allen-Vercoe et al. by virtue of producing a composition or preparation containing, minimally, species representatives of all of the bacterial genera cited in claim 12, have established a clear link between the presence of these strains and overall gut health.
Ruminococcus sp. and Blautia sp., would have allowed a skilled artisan to reasonably expect that replacing these species with Ruminococcus obeum and Blautia producta would result in similar therapeutic effect. In addition to the non-obviousness of the claimed bacterial species, Applicant respectfully submits that based on the cited references, a skilled artisan would not have been able to reasonably predict that a composition for treating C. difficile infection would also be able to "reduc[e] the risk of developing graft versus host disease (GVHD) and/or treat[] GVHD in a subject undergoing bone marrow transplant (BMT) or hematopoietic stem cell transplant (HSCT)," as recited in claim 12.
However, in response to Applicant, Applicant’s own work expresses the relationship between GVHD and C. difficile infection (CDI). The specification recites: “…, allo-HSCT (hematopoietic stem cell transplant) patients are also commonly diagnosed with and treated for Clostridium difficile colitis during the allo-HSCT hospitalization, which rapidly leads to loss of anaerobic intestinal commensals (pg. 42, cont. para. [00136]). In addition, Callejas-Diaz ((2014 Jan.) Curr. Hematol. Malig. Rep. 9: 85-90 (provided here)) teaches that current evidence suggests a reciprocal effect by which GVHD may increase the risk of CDI and C. difficile disease may increase the risk of GVHD (pg. 85, column 1, Abstract). Honda et al. teaches that the compositions of the invention can be used to treat Clostridium difficile infection and GVHD following bone marrow transplantation (pg. 29, cont. para. [0067] and [0068]). Finally, Alonso et al. 
Applicant remarks (pg. 11) that Alonso provides that because "multiple HSCT protocols were used, limiting detailed evaluation of protocol­specific risks[,] [i]nclusion of all cases testing positive for toxin may overestimate rates of CDI in this study and may underestimate associated risk factors[, and] there [were] disparities in patient follow-up ... and more frequent CDI testing may explain some of the differences in CDI rates among HSCT types." Id. (emphasis added). Alonso also notes that "HSCT recipients with CDI are less likely to have traditional markers of severe disease ... and that the majority of patients with CDI responded to standard treatment course with oral metronidazole." Id., page 1060, right column, 2nd paragraph. As a result, Alonso recognizes that "the definitions historically applied to CDI come from data from nonimmunocompromised hosts and may not be applicable to the population of HSCT recipients .... [and that] the pathophysiology of CDI in [HSCT patients] may be different."
However, in response to Applicant, none of the above information argues against the relationship between CDI and GVHD, as taught by Alonso et al.; i.e., that data shown in a study indicated that there was a strong relationship between early CDI and subsequent development of GVHD. In addition, the other references cited above also teach a strong biophysical relationship between CDI and GVHD.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651